            Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA

 Polly Quintiliani                       :
                       Plaintiff,        :
                                         :
        Vs.                              :            No.: 2:20-cv-833
                                         :
 Giant Eagle, Inc.                       :
                                         :
                       Defendant.        :
                                         :
                                         :
                                         :
                                         :


                                     COMPLAINT

       AND NOW, COMES Plaintiff Polly Quintiliani by and through her

attorneys, Thomas B. Anderson, Esquire and Thomson, Rhodes & Cowie, P.C. and

files this Complaint against Giant Eagle, Inc., in support thereof avers as follows:

                             JURISDICTION and VENUE

       1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1331, and Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

       2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) because the events giving rise to Plaintiff’s claim occurred in this judicial

district.

                                        PARTIES

       3.       Plaintiff is an adult individual, who resides in Latrobe, Pennsylvania.

                                             Page 1
           Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 2 of 11




      4.       Giant Eagle, Inc. (Giant Eagle) is a Pennsylvania corporation with its

corporate office located at 101 Kappa Drive, Pittsburgh, PA 15238. Giant Eagle

owns and operates grocery stores at numerous locations across western

Pennsylvania, including the store at Mountain Laurel Plaza located at 1050

Mountain Laurel Plaza Route 30, Latrobe, Pennsylvania.

      5.       Giant Eagle grocery stores are a public accommodation as defined in

Title III of the Americans with Disabilities Act (“ADA”).

                            FACTUAL BACKGROUND

      6.       Plaintiff is a person with a disability who has a health condition that

substantially limits her major life activity of breathing and her respiratory system

and nervous systems. She suffers from anxiety and an inflammatory disease that

prevents her from wearing a mask.

      7.       On April 15, 2020, Pennsylvania Governor Tom Wolf issued a press

release announcing that Dr. Rachel Levine, under her authority as Secretary of the

Department of Health to take any disease control measures appropriate to protect the

public from the spread of infectious disease, signed an order directing protections

for critical workers at businesses authorized to maintain in-person operations during

the Covid 19 disaster emergency.

      8.       The order, effective April 19, 2020, provided that businesses covered

by the order should


                                         Page 2
           Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 3 of 11




      require all customers to wear masks while on the premises, and deny entry to
      individuals not wearing masks, unless the business is providing medication,
      medical supplies, or food, in which case the business must provide alternative
      methods of pick-up or delivery of such goods; HOWEVER, INDIVIDUALS
      WHO CANNOT WEAR A MASK DUE TO A MEDICAL CONDITION
      (INCLUDING CHILDREN UNDER THE AGE OF 2 YEARS PER CDC
      GUIDANCE) MAY ENTER THE PREMISES AND ARE NOT
      REQUIRED TO PROVIDE DOCUMENTATION OF SUCH MEDICAL
      CONDITION.


      9.       Despite the Pennsylvania Secretary of Health’s order above and CDC

guidance to the contrary, Giant Eagle implemented policies and procedures that

require all customers to wear masks even if they are disabled and they cannot wear

a mask due to their medical conditions.         This policy flies in the face of

recommendations from the CDC which state “Cloth face coverings should not be

placed on young children under the age of 2, anyone who has trouble breathing,

or is unconscious, incapacitated, or otherwise unable to remove the mask

without assistance.” The CDC also directs individuals to make sure when using a

face covering that “you do not have any difficulty breathing while wearing the cloth

face covering.”

      10.      Giant Eagle has adopted and enforces policies and procedures that

require all “guests” shopping at all of its Giant Eagle, Market District and GetGo

locations wear masks or other face coverings in its Pennsylvania stores. Giant

Eagle’s policies and procedures make no accommodations for invitees who wish to

shop in the stores who have disabilities that prohibit wearing a mask or make

                                       Page 3
        Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 4 of 11




wearing a mask dangerous to the invitees. However, it is believed, and therefore

averred that Giant Eagle stores in Ohio have not instituted the same policy. On

May 13, 2020, news outlet, cleveland.com reported “Dan Donovan, a

spokesperson for Pittsburgh-based Giant Eagle, told cleveland.com the chain

has no policy when it comes to face masks and coverings for customers.”

https://www.cleveland.com/coronavirus/2020/05/see-which-cleveland-stores-

require-customers-to -wear-masks-as-of-may-13.html.

      11.   Giant Eagle has publicly stated that it has no intention to comply with

the ADA.

      12.   Giant Eagle has published the following:

        GIANT EAGLE POLICY:
        Moving forward until further notice in order to shop our store (or
        any other Giant Eagle location) you must be wearing a mask.
        There will be no exceptions regardless of any reason or
        medical condition.    We thank you for your compliance and
        understanding.



      13.   The owner of one Giant Eagle store posted publicly that while Governor

Wolf’s edict that customers should wear masks in stores included an exception and

accommodation for customers who cannot wear a mask for medical reasons, the

entire company has decided not to comply with the accommodation. “It’s too easy

to make up an excuse not to wear a mask, and we refuse to put our team members

                                      Page 4
        Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 5 of 11




and customers who do wear a mask at any more risk than they already are. Health

and safety of our community is more important to us than business.” However, Giant

Eagle does not require its “team members” to wear masks if they provide medical

excuses.

      14.   Security Guards outside of one Giant Eagle location have told

customers who were told they must wear a mask, despite a disability that prohibits

the wearing of a mask, that Giant Eagle is a private company and it is not required

to comply with the ADA.

      15.   Giant Eagle employees and security guards have verbally harassed and

physically threatened “guests” with removal and arrest for trespass. Giant Eagle’s

employees and agents have called the police and pressed charges of trespass against

“guests” with disabilities who could not comply with its illegal mask policy.

      16.   Giant Eagle justifies its policies and procedures that violate the

Americans with Disabilities Act and the Pennsylvania Human Relations Act, by

claiming that “guests” excluded from entering the store because they cannot wear a

mask for medical reasons due to a disability have the option of staying out of the

store and having a Giant Eagle team member shop for them or use curbside pickup

and delivery services. In essence, at its public business Giant Eagle treats its

“guests” who cannot wear a mask due to a disability like “lepers,” rather than

“guests.”


                                       Page 5
        Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 6 of 11




      17.    Giant Eagle has gone so far as to call local police departments, have

“guests” who have refused to wear masks because of a disability arrested or

threatened with arrest for trespassing on Giant Eagle property.

      18.    Giant Eagle managers have told “guests” who cannot wear a mask and

have explained that they have medical exemptions or excuses that Giant Eagle is a

private company and Giant Eagle has chosen to enact policies that are more

restrictive than that of the Pennsylvania Health Secretary. However, Giant Eagle

cannot violate federal and state law and exclude disabled people from its public

accommodations because their disabilities prohibit them from wearing masks.

      19.    On or about May 15, 2020, Plaintiff called Giant Eagle to inquire

whether she would be permitted to shop at the store because she cannot wear a mask

for medical reasons. Plaintiff was advised that she would not be allowed to shop at

the store without a mask despite her disability.     As a result of Giant Eagle’s

representation that she would not be permitted into the store to shop like non-

disabled employees who can wear masks, Plaintiff did not go to the Latrobe Giant

Eagle because of apprehension that she would be thrown out of the store because

she cannot wear a mask. Plaintiff was therefore deprived of the ability to shop at

Giant Eagle because of her disability.




                                         Page 6
         Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 7 of 11




       20.    Giant Eagle’s policy and procedure violated Title III of the ADA

because Plaintiff was denied equal enjoyment of the public accommodation because

of her disability.

     Count I – Violation of Title III of the Americans with Disabilities Act.

       21.    Plaintiff incorporates by reference the averments of Paragraphs 1-20 of

the Complaint as if the same were set forth in full.

       22.    At all times relevant to this action, the ADA was in full force and effect

in the United States.

       23.    The ADA expressly prohibits, among other things, discrimination on

the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations by any person who owns,

leases, (or leases to), or operates a place of public accommodation. Under the terms

of the ADA, discrimination includes a failure to provide services to a disabled person

to the extent that such services are provided to non-disabled persons. The ADA

requires that goods, services, facilities, privileges, advantages, and accommodations

be afforded to an individual with a disability in the most integrated setting

appropriate to the needs of the individual.

       24.    Title III of the ADA, which applies to public accommodations such as

Giant Eagle, establishes the general rule that no individual shall be discriminated

against on the basis of a disability in the full and equal enjoyment of the goods,


                                         Page 7
        Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 8 of 11




services, facilities, privileges, advantages, or accommodations of any public

accommodation.

      25.    Plaintiff is a qualified individual with a disability within the meaning

of the ADA because Plaintiff has a physical and mental impairment that substantially

limits one or more of Plaintiff’s major life activities and systems, i.e. she has anxiety

and an inflammatory disease that affects her breathing and her respiratory and

nervous systems.

      26.    Plaintiff requested an accommodation from the mask policy due to her

disability. The request was reasonable and in accordance with the recommendations

and orders of the Pennsylvania Health Secretary. Such accommodation would have

allowed Plaintiff to enjoy full and equal enjoyment of the grocery store as provided

to people who are not disabled and are able to comply with the request to wear a

mask without potentially subjecting themselves to respiratory distress and/or other

physical or mental injuries or ailments.

      27.    Defendant is a business that owns, leases, or operates a place of public

accommodation within the meaning of the ADA because Defendant owns, leases, or

operates a grocery and pharmacy company which provides food, medicine and other

essential items and services to members of the public.

      28.    Defendant is in violation of the ADA because it discriminated against

Plaintiff on the basis of Plaintiff’s disability in the full and equal enjoyment of the


                                           Page 8
        Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 9 of 11




services, facilities, privileges, advantages, or accommodations of Giant Eagle

because it denied Plaintiff the services, facilities, privileges, advantages, and

accommodations of the store in the most integrated setting appropriate to Plaintiff’s

needs, because it refused her access to the shop in the store without wearing a mask

based on her disability.

      29.    Defendant’s policies and practices have, are, and will cause irreparable

harm to the Plaintiff.

      30.    Plaintiff intends to continue to shop at the Giant Eagle store.

      31.    Giant Eagle has stated publicly that it does not intend to change its mask

policy and that its “guests” who cannot wear a mask must use some alternative other

than shopping inside its stores without a mask. This constitutes evidence that, absent

an injunction, Giant Eagle has no intent to comply with the legal requirements of the

ADA or to train its employees of their need to comply with the ADA.

      32.    Plaintiff did not pose a direct threat to the health or safety of others.

There was no significant risk to the health or safety of others that could not be

eliminated by a modification of Giant Eagle’s policies, practices and procedures.

Social distancing and other safety precautions were in place at the store, Plaintiff

had no signs or symptoms of Covid 19, and the Pennsylvania Health Secretary’s

order and CDC guidelines recognized the need for a medical exception to the mask

requirement. Giant Eagle simply did not want to be bothered with the exception,


                                        Page 9
        Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 10 of 11




despite the fact that it had no basis to conclude that Plaintiff was a direct threat to

the health or safety of others. Giant Eagle made no individual assessment that

considered Plaintiff’s actual abilities or disabilities, instead, Giant Eagle has adopted

a broad discriminatory policy based on generalizations and stereotypes.

      33.    Plaintiff requests that the court award her injunctive relief requiring

Giant Eagle to accommodate Plaintiff by allowing her to shop in its stores without

wearing a mask so that she may enjoy the benefits, privileges, goods, services

facilities, advantages, and accommodations including equal access to and enjoyment

of Giant Eagle’s stores in the future. To affect such relief to Plaintiff, it may be

appropriate for the court to provide clear protocols to all Giant Eagle employees

advising that persons who cannot wear a mask inside the store due to a disability

must be accommodated. Giant Eagle should be required to train its employees about

its legal obligations and to post and disseminate notice to Giant Eagle employees

regarding their legal obligations under the ADA and the PHRA.

      WHEREFORE, Plaintiff seeks injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.




                                         Page 10
       Case 2:20-cv-00833-NBF Document 1 Filed 06/05/20 Page 11 of 11




                                   Respectfully submitted,

                                   THOMSON, RHODES & COWIE, P.C.


Dated June 5, 2020                 /s/ Thomas B. Anderson
                                   Thomas B. Anderson, Esquire
                                   PA I.D. #79990

                                   THOMSON, RHODES & COWIE, P.C.
                                   Firm No. 720
                                   Two Chatham Center, 10th Floor
                                   Pittsburgh, PA 15219
                                   (412) 232-3400

                                   Attorneys for the Plaintiff




                                   Page 11
